360 So. 2d 476 (1978)
Alvin NORRIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 77-2280.
District Court of Appeal of Florida, Third District.
July 11, 1978.
Bennett H. Brummer, Public Defender, and Kurt Marmar, Asst. Public Defender, for appellant.
Robert L. Shevin, Atty. Gen., and Steven R. Jacob, Asst. Atty. Gen., for appellee.
Before HENDRY, BARKDULL and NATHAN, JJ.
PER CURIAM.
The defendant was convicted of unlawfully displaying a firearm while committing a felony. He appeals and urges that he cannot be convicted of such a crime, when the only evidence shows that the firearm was possessed by a co-perpetrator of the crime, citing Earnest v. State, 351 So. 2d 957 (Fla. 1977).
We affirm. Pursuant to the terms of Section 777.011, Florida Statutes (1975), even though the defendant may only have been an abettor and aider he could be convicted as a principal in the first degree. The Earnest opinion, supra, relied on merely held that a defendant could not be given a mandatory three-year sentence for vicarious possession of a firearm under a similar situation. But, the court merely vacated the sentence and did not vacate the judgment of conviction under facts very similar to the case at bar.
Therefore, for the reasons above stated, the judgment of conviction and sentence here under review be and the same is hereby affirmed.
Affirmed.